Citation Nr: 0927606	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  05-39 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include generalized anxiety disorder, 
depression, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In November 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

The appeal was initially before the Board in January 2008, at 
which time it was remanded for additional development.

This appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In a January 2008 Remand, the Board found that the Veteran's 
statements and testimony of record raised a claim of 
entitlement to service connection for PTSD and that such 
issue was "inextricably intertwined" with the current issue 
on appeal (entitlement to service connection for a 
psychiatric disability, other than PTSD).  See, Clemons v. 
Shinseki, __ Vet.App. __ (Feb. 19, 2009) (per curiam order).  
As a result, the Board directed that the Veteran be issued a 
VCAA notice letter that included the issue of entitlement to 
service connection for PTSD and that the issue be 
adjudicated.  However, although the record demonstrates that 
in response to the Board's January 2008 remand, the Veteran 
was issued a VCAA notice letter in March 2008, such letter 
did not specifically reference the issue of entitlement to 
service connection for PTSD, nor was the Veteran notified of 
the evidence necessary to substantiate such claim.  
Additionally, although a Supplemental Statement of the Case 
was issued to the Veteran in July 2009 with respect to the 
issue of entitlement to service connection for a psychiatric 
disability other than PTSD, there is no evidence that the 
issue of entitlement to service connection for PTSD has been 
adjudicated by the RO or the Appeals Management Center as 
directed by the Board in it's January 2008 remand. 

Given the foregoing, the Board finds that compliance with the 
January 2008
Board remand has not been accomplished.  A remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  Where the remand orders of the Board 
are not fully implemented, the Board itself errs in failing 
to insure compliance.  As such, the Board finds that this 
case is not ready for appellate review and must be remanded 
for further development.

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 C.F.R. § 3.159(c)(d) (2008).  
Such assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4) (2008).  Such assistance includes making 
as many requests as necessary to obtain relevant records from 
a Federal department or agency until VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  38 C.F.R. § 3.159(c)(2) 
(2008).  

The record reflects that the Veteran has been variously 
diagnosed with depression, major depressive disorder, 
anxiety, generalized anxiety disorder, generalized anxiety 
disorder with some panic/agoraphobic features, panic disorder 
without agoraphobia, and/or features of paranoid personality 
disorder since 1999.  He contends that such psychiatric 
disability is due to various experiences that occurred while 
he served in Vietnam, including being on red alert while in a 
secured environment, seeing the sky light up at night while 
on guard duty where he guarded bombs, Howitzers, shells, and 
mortar rounds, seeing machine gunfire, and hearing a hot 
water heater explosion that injured a fellow soldier.

The Board acknowledges that the Veteran was afforded a VA 
examination in June 2006 to determine whether his psychiatric 
disability was related to his reported experiences in 
Vietnam.  Although the examiner diagnosed the Veteran with 
generalized anxiety disorder, he also indicated that the 
Veteran had been diagnosed with several different forms of 
anxiety, but that the anxiety component was consistent.  He 
also stated, "The differing diagnoses are considered to 
likely represent his varying presentation of symptoms in 
different interviews."  Thereafter, the examiner opined that 
the Veteran's anxiety was less likely than not caused by his 
military service, but was a response to insecurity and worry 
about marital stability, money, and being talked about and 
not in response to ongoing traumatic memories or reminders of 
such.  The examiner further indicated that the Veteran's 
family history of serious mental illness was also a likely 
contributor to his vulnerability in being anxious, and he 
would likely be anxious regardless of his life circumstances.

However, in reviewing the June 2006 VA opinion, the Board 
finds that it is inadequate.  Although the examiner fully 
commented on whether the Veteran's anxiety disorder and its 
various presentations were related to the Veteran's 
experiences in Vietnam, the examiner did not provide an 
opinion as to whether the Veteran's depression and/or 
depressive disorder were related to the Veteran's experiences 
in Vietnam.  The Board notes that according to the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV), disorders classified as anxiety disorders, include 
generalized anxiety disorder, panic disorders, and 
agoraphobia.  It does not include depression and/or major 
depressive disorder.  Such disorders are classified as mood 
disorders.  Therefore, the diagnoses of depression and major 
depressive disorder of record cannot characterized as an 
anxiety disorder.  Consequently, because the June 2006 VA 
opinion only pertained to the Veteran's anxiety disorder, and 
in light of the fact that the record does not contain an 
opinion as to whether the Veteran's depression and/or major 
depressive disorder is related to his Vietnam-related 
experiences, the Board finds that a new VA examination and 
opinion is warranted to ascertain the full nature and 
etiology of the Veteran's current psychiatric disability.  
Such information would be useful in the de novo adjudication 
of the Veteran's claim.

On the June 2006 VA mental disorders examination report, the 
examiner indicated that the Veteran was "seen in trauma 
recovery program in September 2005.  When he was interviewed 
there he was diagnosed with panic disorder without 
agoraphobia, major depressive disorder, and alcohol abuse in 
remission."   An August 20, 2005 VA outpatient treatment 
record shows that the Veteran was scheduled for a follow up 
appointment on September 13, 2005 in the Mental Health  
Trauma Recovery Program with Dr. Adelson.  Likewise, an 
October 11, 2005 VA outpatient treatment record reflects that 
the Veteran's last Global Assessment of Functioning Score 
(GAF) Score of 50 was recorded on September 13, 2005 by M. 
Adelson.  However, in reviewing the available VA outpatient 
treatment records, the Board is unable to locate the 
referenced September 13, 2005 VA outpatient treatment record.  
Therefore, the Board finds that the RO must attempt to locate 
and associate with the claims file, the aforementioned 
September 13, 2005 VA Mental Health Trauma Recovery Program 
record, and any other outstanding VA outpatient treatment 
records.  Such would be useful in adjudication of the 
Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issue on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claim for service 
connection for psychiatric disability, to 
include PTSD, including which evidence, 
if any, the Veteran is expected to obtain 
and submit, and which evidence will be 
obtained by VA.  Additionally, the 
Veteran should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim, 
including notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  Obtain all of the Veteran's treatment 
records and progress reports from service 
until present located at the VA Medical 
Center (VAMC) in Houston, Texas or any 
other VA facility where the Veteran 
received treatment regarding his 
psychiatric disability, excluding those 
already associated with the claims 
folder, and any other identified 
provider, to include the aforementioned 
September 13, 2005 record from the 
Houston VAMC's Mental Health Trauma 
Recovery Program.  If no records are 
available, the claims folder must 
indicate this fact and document the 
attempt(s) made to obtain the record(s).

3.  The Veteran should be afforded a VA 
psychiatric examination.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  The examination 
and the report thereof should be in 
accordance with DSM- IV.

The examiner should specifically identify 
all psychiatric disabilities found to be 
present, to include PTSD. 

If PTSD is diagnosed, the examiner should 
state for the record the specific 
military stressor(s) reported by the 
Veteran which support the diagnosis.  

If any psychiatric disorder other than 
PTSD is diagnosed, the examiner is 
requested to opine as to whether such 
psychiatric disorder(s) is/are related to 
service on any basis, to include the 
Veteran's Vietnam-related experiences, or 
if preexisting service, was/were 
aggravated thereby.  All opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

4.  Following completion of the above, 
adjudicate the Veteran's claim of 
entitlement to service connection for a 
psychiatric disability, to include 
generalized anxiety disorder, depression, 
and PTSD.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




